NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except
     in the limited circumstances allowed under Rule 23(e)(1).

                               2022 IL App (3d) 200406-U

                            Order filed January 6, 2022
____________________________________________________________________________

                                        IN THE

                          APPELLATE COURT OF ILLINOIS

                                   THIRD DISTRICT

                                          2022

IN THE MATTER OF THE APPLICATION              ) Appeal from the Circuit Court
OF THE COUNTY TREASURER AND                   ) of the 13th Judicial Circuit,
Ex officio COUNTY COLLECTOR FOR               ) Grundy County, Illinois.
JUDGMENT AND ORDER OF SALE                    )
AGAINST REAL ESTATE RETURNED                  )
DELINQUENT FOR NONPAYMENT OF                  )
GENERAL TAXES AND SPECIAL                     )
ASSESSMENTS FOR THE YEAR 2012                 )
AND PRIOR YEARS                               )
                                              )
(Realtax Developers, Ltd.,                    ) Appeal No. 3-20-0406
                                              ) Circuit No. 2016-TX-36
       Tax Deed Petitioner and Section 2-1401 )
       Respondent-Appellee                    )
                                              )
       and                                    )
                                              )
Regions Bank, as T/UT Agreement dated         )
March 4, 1994, No. 90-P015-00,                )
                                              )
       Section 2-1401 Respondent              )
                                              )
       v.                                     )
                                              )
MidFirst Bank,                                ) Honorable
                                              ) Robert C. Marsaglia,
       Section 2-1401 Petitioner-Appellant). )  Judge, Presiding.
____________________________________________________________________________

      PRESIDING JUSTICE O’BRIEN delivered the judgment of the court.
            Justices Lytton and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                  ORDER


¶1          Held: Summary judgment in favor of a purchaser of delinquent real estate taxes in an
                  action by a mortgage assignee for relief from the order directing the county clerk
                  to issue the tax deed was upheld because the tax deed order was not void.

¶2          The petitioner, MidFirst Bank, the assignee of a mortgage on real property, appealed a

     circuit court order on cross-motions for summary judgment in favor of the respondent, Realtax

     Developers, Ltd. (Realtax), the purchaser of delinquent real estate taxes on the same property.

¶3                                          I. BACKGROUND

¶4          Beginning with the 2006 tax year, the Village of Minooka issued a special assessment on

     a single-family residence that Benjamin Rodriguez acquired by warranty deed in 2005. The special

     assessment was to be paid in annual assessments to the village, starting in 2007 and completing in

     2034. The 2012 special assessment installment that was due on January 2, 2013, was not paid.

¶5          On October 31, 2013, the Grundy County treasurer, Marcy Miller, filed an application in

     the circuit court for a judgment and an order of sale for delinquent Grundy County 2012 real estate

     taxes. That case was assigned case No. 13-TX-29. The Grundy County filing consisted of an

     affidavit from Miller, a form judgment and order of sale to be signed by the court, a certification

     signed by the circuit clerk, and 15 pages listing delinquent tax assessments due to the county. Each

     line in the 15-page list related to a different parcel, noting the parcel’s property index number

     (PIN), the amount of delinquent tax due, and whether it had been paid. Rodriguez’s property, PIN

     03-14-101-003, was not on that list. Also on October 31, 2013, also in case No. 13-TX-29, the

     treasurer/collector for the Village of Minooka, John Harrington, filed a seven-page list of

     properties with delinquent special assessments to the village and an affidavit indicating that the


                                                      2
     list consisted of unpaid special assessments to the village and attesting that notice required by law

     had been given. Rodriguez’s property, PIN 03-14-101-003, was on that list. Included in the filing

     was a certificate of publication issued by the Sun Times Media, Joliet-Herald News, certifying that

     the attached advertisement was published on October 15, 2013, although the advertisement was

     not filed at that time. The circuit court signed the Grundy County form judgment and order of sale

     on October 31, 2013.

¶6          On November 14, 2013, at the Grundy County Annual Tax Sale of the delinquent 2012

     taxes, the delinquent 2012 Village of Minooka special assessment on Rodriguez’s property was

     sold to Realtax. The Grundy County clerk issued a tax sale certificate of purchase. On June 21,

     2016, Realtax filed the instant action, seeking a petition for a tax deed. Realtax began the process

     of serving the required Take Notices to all interested parties. On June 30, 2016, Realtax also filed

     a lis pendens notice.

¶7          Meanwhile, Rodriguez’s mortgage on the subject property had been assigned to

     CitiMortgage and recorded in December 2014. Realtax served CitiMortgage with the Take Notice

     by certified mail on July 11, 2016. Thereafter, CitiMortgage assigned the mortgage to MidFirst

     Bank, an assignment that was recorded on August 9, 2016.

¶8          Neither CitiMortgage nor MidFirst Bank redeemed the delinquent special assessment due

     for the property and neither appeared at the December 14, 2016, hearing. On December 14, 2016,

     the circuit court entered an order directing the county clerk to issue a tax deed. Neither

     CitiMortgage nor MidFirst Bank filed any objection to the issuance of the order for a tax deed.

     The Grundy County clerk executed and delivered to Realtax a tax deed, which was recorded on

     March 3, 2017.




                                                      3
¶9            On December 8, 2017, MidFirst Bank filed a petition for relief from the judgment pursuant

       to section 2-1401 of the Code of Civil Procedure (735 ILCS 5/2-1401 (West 2016)), arguing that

       the order granting Realtax a tax deed was void. MidFirst Bank and Realtax filed cross-motions for

       summary judgment. The circuit court denied MidFirst Bank’s motion and granted Realtax’s

       motion in an order dated December 16, 2019. The circuit court found that the tax sale proceedings

       were informal, but that the order of October 31, 2013, included the Village of Minooka delinquent

       special assessment taxes. The trial court denied MidFirst Bank’s motion to reconsider, and

       MidFirst Bank appealed.

¶ 10                                             II. ANALYSIS

¶ 11          MidFirst Bank contends that the Grundy County collector did not properly apply for a

       judgment for the Village of Minooka special assessments because the Grundy County filing did

       not include the delinquent special assessments from Village of Minooka. Thus, MidFirst Bank

       argues, the October 31, 2013, judgment and order did not authorize the sale of the Village of

       Minooka special assessments. Absent the order authorizing the sale, the order directing the

       issuance of the tax deed was void. Realtax argues that Grundy County and Village of Minooka

       followed an informal process, but the Village of Minooka list was filed by the Grundy County

       collector with her affidavit and list of delinquent real estate taxes. Thus, the Village of Minooka

       list was included as part of the “foregoing” list referenced by the Grundy County collector in her

       application. We review de novo a lower court’s ruling on cross-motions for summary judgment.

       Hess v. Estate of Klamm, 2020 IL 124649, ¶ 14.

¶ 12          “Real property shall not be sold for the nonpayment of taxes or special assessments without

       judicial proceedings.” Ill. Const. 1970, art. IX, § 8(a). Tax sales for municipal special assessments




                                                        4
       are conducted in accordance with the Property Tax Code (35 ILCS 200/21-110 et seq. (West

       2016)), and the Illinois Municipal Code (65 ILCS 5/9-2-84 to 87 (West 2016)).

¶ 13          The Property Tax Code limits the grounds for vacating an order for tax deed to those set

       forth in section 22-45 of the Property Tax Code. 35 ILCS 200/22-45 (West 2016); Application of

       County Treasurer (Congua), 92 Ill. 2d 400 (1982). MidFirst Bank does not allege that Realtax did

       not properly notify and serve all interested parties in this matter nor does it allege any of the

       statutory grounds for vacating the order for a tax deed. A void order, though, can be attacked at

       any time, and MidFirst Bank argues that judgment authorizing the tax sale entered in case No. 13-

       TX-29 on October 31, 2013, was void, which renders the order void for the tax deed.

¶ 14          When taxes are delinquent, the collector makes an application for a judgment for sale of

       the real estate for the delinquent taxes. Section 21-160 of the Property Tax Code provides that the

       collector “shall transcribe into a record prepared for that purpose, and known as the annual tax

       judgment, sale, redemption and forfeiture record, the list of delinquent properties.” 35 ILCS

       200/21-160 (West 2016). This record shall set forth, inter alia, the name of the owner, the

       description of the property, the year for which the tax is due, and the total amount of charges

       against the property. Id. For municipalities having populations less than 1,000,000, the collector

       of the municipality must submit a report to the county collector with a list of all property with

       delinquent special assessments or taxes. 65 ILCS 5/9-2-85 (West 2016). When the county collector

       receives the municipal reports, the county collector shall proceed to obtain judgment against those

       lots for the unpaid assessments or taxes in the same manner as it proceeds against delinquent

       property in the county, and should proceed in the same manner to sell the delinquent properties.

       Id. § 9-2-87. The taxpayer may file objections to the entry of a judgment and order of sale. 35

       ILCS 200/21-175 (West 2016). If there are no objections, and after examining the delinquent list


                                                       5
       and the judgment and sale record, the circuit court enters a judgment ordering the sale of those

       parcels found to be delinquent. Id. The form of the court order is provided by section 21-180 of

       the Property Tax Code. The property is then offered for tax sale pursuant to the judgment against

       it for taxes. Id. § 21-190.

¶ 15           According to the record, the collector for the Village of Minooka provided a report in the

       form provided by section 9-2-85 of the Illinois Municipal Code of the properties that had

       delinquent special assessments to the Grundy County collector, and the Grundy County collector

       proceeded in accordance with the Property Tax Code in applying for judgment against all of the

       delinquent properties. Thus, we find that the Village of Minooka special assessments were

       included in the “foregoing list” that the Grundy County collector referenced in seeking a judgment.

       Any errors or informalities in the process, such as the failure to physically attach the Village of

       Minooka affidavit and delinquent tax list to the Grundy County application and the failure to attach

       the advertisement that the Village of Minooka collector attested was published, did not invalidate

       the tax sale of the Village of Minooka special assessments. See 35 ILCS 200/21-185 (West 2016);

       cf. People v. Jennings, 3 Ill. 2d 125 (1954) (failure to publish was a valid objection to the tax where

       there was no attempt to comply with the law regarding publishing the list).

¶ 16           MidFirst Bank also argues that the trial court never acquired jurisdiction over the subject

       property for the delinquent special assessment on the basis that Village of Minooka’s publication

       notice was insufficient. Realtax argues that the required tax information was properly published,

       so even if the failure to attach a copy of the published advertisement was in error, the judgment

       for tax sale was not void.

¶ 17           Tax deed proceedings are in rem in nature; a circuit court acquires jurisdiction after the

       county collector makes his application for judgment and order of sale. In re Application of the


                                                         6
       County Collector, 2011 IL App (3d) 100181, ¶ 13. Jurisdiction over the land itself grants power to

       the court to act, and thus, any doubt about the fulfillment of the notice requirements goes to

       whether the court should order the tax deed issued, not whether the court has jurisdiction in the

       matter. In re County Treasurer & Ex-Officio County Collector of Cook County, 386 Ill. App. 3d

       906, 909 (2008).

¶ 18          In order to collect the delinquent special assessment, the Village of Minooka collector was

       required to publish an advertisement meeting certain statutory requirements. 35 ILCS 200/21-110

       (West 2016); 65 ILCS 5/9-2-84 (West 2016). Then, in making his report to the county collector,

       the Village of Minooka collector had to make an oath, inter alia, that he “published an

       advertisement in the manner prescribed by law, giving notice that an application will be made on

       the date specified therefor for judgment against all of those delinquent lands, town lots, and real

       property.” 65 ILCS 5/9-2-85 (West 2016). In this case, the affidavit filed by Harrington, the Village

       of Minooka collector, contains this oath. Also, the Village of Minooka publication notice is in the

       record, and certifies that “the attached advertisements” were published in the Joliet Herald News

       on October 15, 2013. It is signed and notarized by the publisher’s account manager. While a printed

       copy of the advertisement is not attached, a list of properties is attached. Included in Realtax’s

       summary judgment materials is another certificate of the publisher, this one signed by the

       publisher, and a copy of the printed advertisement, which includes the subject property and

       property number. We conclude that the Village of Minooka collector complied with the publication

       requirement.

¶ 19          Since the tax deed sale was authorized, and there is no basis to find the order for the tax

       deed void, we find that the circuit court properly granted summary judgment in favor of Realtax

       and against MidFirst Bank.


                                                        7
¶ 20                                   CONCLUSION

¶ 21   The judgment of the circuit court of Grundy County is affirmed.

¶ 22   Affirmed.




                                              8